EXHIBIT 10.25

 

AGREEMENT

 

This Agreement effective as of the date on the signature page hereto (the
“Effective Date”) by and between NutraLife BioSciences, Inc., Inc. (“NLBS”)
organized and existing under the laws of the State of Florida, and Orlando
Pharmacy Inc, a Florida Corporation, (the “Pharmacy”). NLBS and the Pharmacy are
individually referred to herein as a “Party” or collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, NLBS is engaged in research, development, manufacture and design of a
delivery system consisting of an oral spray product an oral spray product
processed by an Ultra Sonic device that utilizes a unique oral spray delivery
system (the “Delivery System”), which the Pharmacy seeks to use in an oral spray
product (the “Product”) to deliver testosterone into the human body (the
“Purpose”);

 

WHEREAS, the Pharmacy acknowledges the Delivery System is not readily
ascertainable to it through proper means except as otherwise set forth herein;

 

WHEREAS, NLBS is in possession of confidential information and expects in the
future to come into possession of further knowledge, trade secrets, technical
and marketing information pertaining to the Delivery System (collectively the
“Information”);

 

WHEREAS, NLBS is the owner of valuable and confidential trade secret rights for
the Delivery System which the Pharmacy seeks to license for the Purpose;

 

WHEREAS, the Pharmacy acknowledges that NLBS has taken reasonable steps to keep
the Delivery System confidential; and

 

WHEREAS, the Pharmacy seeks to manufacture a product using the Delivery System
for the Purpose, and desires to use NLBS’s confidential knowledge, trade secrets
and technical information upon the terms and conditions as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties hereto agree as follows:

 

SECTION 1. RECITALS

 

The above recitals are true and correct and form a part of this Agreement.

 

SECTION 2. GRANT

 

NLBS hereby grants to the Pharmacy the right and license subject to the terms,
conditions, and royalty payments set forth in this Agreement to make, have made,
use the Delivery System in connection with the Product for the Purpose made in
accordance with its technical information, trade secrets, knowledge and
know-how.

 



1 | P a g e

[nlbs_ex1025img6.jpg]





 

   



  

SECTION 3. TECHNICAL INFORMATION AND KNOW-HOW

 

SECTION 3.1 NLBS agrees to furnish and provide the Pharmacy with a unique device
(the “Equipment”) to be used by the Pharmacy in connection with the Delivery
System and technical information in the form of drawings, plans, specifications,
engineering data, quality and performance standards, trade secrets and other
data relating to the specifications and functioning of the Delivery System. The
Equipment will remain the sole and absolute property of NLBS, and nothing
contained in this Agreement, shall grant an interest in or ownership of the
Equipment in the Pharmacy. Within forty-eight (48) hours of termination of this
Agreement, the Equipment will be returned to NLBS.

 

SECTION 3.2 The Pharmacy may request NLBS and NLBS agrees to send a chemist (the
“NLBS Representative”) to the Pharmacy and NLBS and/or the NLBS Representative
will communicate trade secrets and technical information and data to the
Pharmacy; subject, however, to the availability of the NLBS Representative. Such
chemist shall remain an employee of NLBS at all times, and further, NLBS
reserves the right in its sole discretion to terminate such services of the NLBS
Representative at any time with or without notice to the Pharmacy.

 

SECTION 3.3 The Pharmacy shall not contract with any other party for furnishing
any other work or services in connection with the Delivery System without the
prior consent of NLBS.

 

SECTION 3.4 The Pharmacy agrees to indemnify, protect and save NLBS harmless for
any loss, damage, cost and expense which NLBS may sustain, or for which NLBS
shall become liable, resulting from death or of injury to persons or loss of,
destruction of or damage to property, which may be caused or contributed by any
act or omission, negligent or otherwise of the Pharmacy, its agents, servants or
employees or NLBS’s agents, servants or in connection with the Pharmacy’s use of
the Delivery System.

 

SECTION 3.5 The Pharmacy therefore agrees to release, protect and save NLBS, its
agents, servants and employees, harmless from and against all loss, damage, cost
and expense resulting from death or injury to, or loss of, destruction of or
damage to property of the Pharmacy, its agents, servants or employees which may
be caused in any manner in connection with the Delivery System.

 

SECTION 4. DUTIES OF THE PHARMACY

 

SECTION 4.1 The Pharmacy will use its best effort to manufacture the Product in
sufficient quantity to meet the demand for the same.

 

SECTION 4.2 The Pharmacy represents and warrants to NLBS that the Delivery
System will only be used in compliance with all federal, state and local rules,
regulations and laws. In the event that it is necessary that this Agreement be
approved by any Government or any Department thereof, the Pharmacy will notify
NLBS prior to execution hereof and immediately seek such approval on behalf of
the Parties, individually or collectively as required. The Pharmacy will conduct
its operations and use the Delivery System in strict compliance with all
standards, criteria and rules established by the United States Pharmacopeial
Convention and the National Formulary applicable to its business and/or
operations.

 

SECTION 4.3 The Pharmacy assumes full responsibility for all loss or damage to
property or injury to persons including death arising out of the manufacture or
use of the Product manufactured by the Pharmacy and shall save and hold NLBS
harmless against any claim for such loss, damage or injury.

 



2 | P a g e

[nlbs_ex1025img6.jpg]



 

   

 

SECTION 4.4 The Pharmacy will adhere to all designs, drawings, specifications
and technical data furnished to the Pharmacy by NLBS with respect to the quality
and performance standards of the Delivery System used in the manufacturing of
the Product by the Pharmacy and will make no change in the manufacture or design
of the Delivery System which would tend to reduce the effectiveness and quality
and performance standards of the Delivery System without the prior approval of
NLBS in writing.

 

SECTION 4.5 The Pharmacy will permit NLBS or its authorized agent to inspect and
test its use of the Delivery System at any time during regular business hours at
the Pharmacy’s facility for the sole purpose of determining the Pharmacy’s
compliance with the quality and performance standards for the Delivery System
specified by NLBS.

 

SECTION 4.6 The Pharmacy will immediately communicate and disclose to NLBS any
improvement, modification, further invention or new design that the Pharmacy may
discover or develop with respect to the Delivery System or the manufacture
thereof and will fully disclose to NLBS the manner of performing or utilizing
the same.

 

SECTION 4.7 The Pharmacy agrees that during the Term of this Agreement and
thereafter it will hold secret and confidential and will not disclose, make
known, divulge or communicate to any person except to such of its employees as
are required to use the information and only then under a written obligation of
secrecy binding upon such employee and will not use except under and pursuant to
this Agreement any of the trade secrets, technical information, drawings, plans,
specifications, engineering data and knowledge pertaining to the use of the
Delivery System and/or manufacture of the Product which it or any of its
directors, officers, representatives or employees may acquire from NLBS under
and pursuant to this Agreement.

 

SECTION 4.8 All drawings, designs, specifications, technical and manufacturing
data, processes, and other material, rights, and authority furnished to the
Pharmacy by NLBS under this Agreement shall remain the property of NLBS and
shall be surrendered by the Pharmacy immediately upon termination of this
Agreement and shall not thereafter be used in whole or in part by the Pharmacy
or a successor thereof for any purpose whatsoever.

 

SECTION 4.9 The Pharmacy agrees that if any taxes other than income taxes are
payable to any Government on the payments under this Agreement it shall make
such tax payments on behalf of NLBS in accordance with the requirements of law
and shall include reports and evidence of such payments of taxes with the
reports to NLBS required by this Agreement in Section 6.

 

SECTION 5. RELATED CREATIONS

 

SECTION 5.1 The Pharmacy covenants and agrees for itself, its successors and
assigns that NLBS its successors and assigns shall be entitled to any and all
rights to any and all proprietary rights which may result directly and
indirectly from the Pharmacy’s performance under this Agreement, notwithstanding
any prior or subsequent oral or written agreement with NLBS of any third party,
including all rights, title and interest in and to any and all creations which
are and may become legally protectable or may be recognized as forms of property
or which are capable of being maintained as secrets and/or specialized know how,
which the Pharmacy, its directors or employees, either solely or jointly with
others, has conceived, made or suggested, or may hereafter conceive, make or
suggest, or come into possession of, during this Agreement and the five year
period next following the termination of this Agreement, and shall in any way
relate directly or indirectly to this Agreement or the business of
manufacturing, designing, servicing, repairing, selling, leasing, hiring or
renting of any products, sections, parts, supplies, accessories or services
competitive with those of NLBS or which in any way relate directly or indirectly
to its business, procedure, technical or commercial needs, problems,
developments or projects or to its production, research or experimental
developments and projects of every name and nature and/or being carried on by or
for NLBS prior to the termination of this Agreement.

 



3 | P a g e

[nlbs_ex1025img6.jpg]





   

   



   

SECTION 5.2 The Pharmacy further agrees for itself and its directors and
employees to execute, acknowledge, make and deliver to NLBS or its attorneys
without additional compensation, but without expense to it or them, any and all
instruments, including United States and foreign patents or applications,
applications for securing protection or registration of property rights embraced
within this Agreement, powers of attorney, assignments, oaths or affirmations,
supplemental oaths and sworn statements and to any and all lawful acts which in
the sole judgment of NLBS or its attorneys may be needful or desirable to vest
in or for the benefit of NLBS any patent or proprietary right in the United
States and all countries foreign to the United States with respect to any and
all such designs, ideas, inventions, improvements and other creations
encompassed within this Agreement, whether published or unpublished and whether
or not the subject of statutory industrial property and copyright protection,
including all of which are capable of being maintained as secrets and/or
specialized know-how.

 

SECTION 5.3 The Pharmacy further agrees in this connection with this section to
disclose promptly to NLBS or its attorneys any and all designs, ideas,
inventions, improvements and creations embraced within this agreement which have
been conceived, made or come into possession during this Agreement relating to,
and during the term of, this Agreement and the five (5) year period next
following the termination of this Agreement.

 

SECTION 5.4 The Pharmacy further agrees that during this Agreement and the five
(5) year period next following termination of this Agreement, that all its
directors, associates and employees engaged or to be engaged in the performance
of this Agreement shall be under obligation to assign to NLBS all right, title
and interest in any invention, improvement or discovery conceived or first
actually reduced to practice in connection on with the Delivery System of the
Product in the course of or pursuant to this Agreement.

 

SECTION 5.5 The Pharmacy further agrees that in order that it may assist NLBS
most effectively, it may be necessary for NLBS to disclose its confidential
information pertaining to its activities. Therefore, the Pharmacy agrees that it
will not disclose to any person not authorized by NLBS to receive any
confidential information pertaining to NLBS’s affairs and particularly to its
products, services, inventions and engineering developments and the other
creations within this Section of this Agreement, and that during the term of
this Agreement, it shall not carry on consulting or any other activity with any
competitor of NLBS on matters to which this Agreement pertains and that it shall
not make or permit to have made any unauthorized use or disclosure during or
subsequent to this Agreement of any knowledge or information of a confidential
nature or proprietary nature respecting NLBS’s products, services, designs,
methods, systems, improvements trade secrets, know-how or other confidential
matter of NLBS or generated by the Pharmacy and pertaining to this Agreement.

 



4 | P a g e

[nlbs_ex1025img6.jpg]





 

   



 

SECTION 6. ROYALTIES, REPORTS AND AUDITS

 

SECTION 6.1 The Pharmacy agrees to pay and shall pay royalties to NLBS of
sixty-six and two thirds percent (66 2/3%) of Pharmacy’s Net Sales of the
Product. For purposes of this Agreement, Net Sales means, with respect to any
Calendar Month, the total amount the Pharmacy receives from third parties from
the commercialization of the Product less (i) the cost of the lease payments of
the Equipment owned by NLBS and (ii) the direct out of pocket expenses incurred
for the cost of ingredients packaging components, marketing, and shipping.

 

SECTION 6.2 All revenue percentages due to NLBS under this Agreement will be
paid within 15 days after the close of each Calendar Month beginning with the
first sale of the Product that gives rise to Net Sales. Each payment will be
accompanied by a report showing: the number and type of products sold under this
Agreement and all costs deducted from gross sales in sufficient detail to enable
NLBS to determine the sufficiency of the amounts paid hereunder.

 

SECTION 6.3 The Pharmacy agrees that it will at all times keep complete, true,
and correct books of account containing a current record of manufacture, sale,
rental, or other disposition of the Product in sufficient detail to enable NLBS
to ascertain the royalties accruing and due hereunder. The Pharmacy further
agrees to permit NLBS or its authorized audit agent to have access to said books
of account, and to make such copies thereof as NLBS may desire, at reasonable
intervals during business hours.

 

SECTION 6.4 All payments under this Agreement will be payable in full in U.S.
dollars and made by wire transfer of immediately available funds to an account
designated by NLBS in writing.

 

SECTION 6.5 NLBS will have the right to have an independent certified public
accounting firm, have access during normal business hours, to the Pharmacy’s
records as may be necessary to verify the accuracy of Net Sales for any Calendar
Month within the preceding twelve (12) months as it deems necessary. The
accounting firm will disclose to NLBS only whether the reported Net Sales are
correct and details of any discrepancies. NLBS will bear the cost of such audit
unless the audit reveals an underreporting of more than 1% of amounts payable to
NLBS over an applicable Calendar Month, in which case the Pharmacy will bear the
cost of the audit. If, based on the results of such audit, additional payments
are owed by the Pharmacy under this Agreement, the Pharmacy will make such
additional payments within five (5) days plus interest thereon at the highest
rate allowable under Florida law from the date such payment was required to be
made pursuant to this Agreement.

 

SECTION 7. DURATION OF AGREEMENT, DEFAULT, TERMINATION

 

SECTION 7.1 This Agreement shall continue in full force and effect for five (5)
years from the effective date (the “Term”), as provided in Section 11, unless
sooner terminated as set forth herein.

 

SECTION 7.2 In the event of any breach of this Agreement by the Pharmacy,
including any default or failure to fulfill any of the obligations or conditions
hereof, not cured within ten (10) days such breach, in addition to all other
rights and remedies which NLBS might have at law or in equity, NLBS may, at its
option, terminate this Agreement. If such default or failure is remedied within
such ten (10) day period, the Agreement and license shall continue in full force
and effect, the same as if said notice had not been given. The waiver of any
default under this Agreement shall not constitute a waiver of the right to
terminate this Agreement for any subsequent default.

 



5 | P a g e

[nlbs_ex1025img6.jpg]





 

   



 

SECTION 7.3 NLBS may terminate this Agreement and the license herein granted
forthwith should the Pharmacy commit an act of bankruptcy, become insolvent,
make an assignment for the benefit of  creditors, or be named as a bankrupt,
whether voluntary or involuntary. In the event of involuntary bankruptcy or the
appointment of a receiver for the Pharmacy, the Pharmacy shall have sixty (60)
days in which to become discharged from bankruptcy or to discharge the receiver
and thereby reinstate this Agreement in full force and effect.

 

SECTION 7.4 The License and any rights granted hereunder shall automatically
terminate:

 

(a) Upon the Pharmacy’s failure to comply with Section 4.1 hereof;

 

(b) Within three (3) months after execution hereof, if the Pharmacy fails to
have net revenues of at least $10,000;

 

(c) Within one year after execution hereof, if the Pharmacy fails to have net
revenues of at least $500,000;

 

(d) Within two years after execution hereof, if the Pharmacy fails to have net
revenues of at least $2,000,000;

 

(e) Within three years after execution hereof, if the Pharmacy fails to have net
revenues of at least $3,000,000;

 

(f) Within four years after execution hereof, if the Pharmacy fails to have net
revenues of at least $4,000,000; or

 

(g) Within five years after execution hereof, if the Pharmacy fails to have net
revenues of at least $5,000,000.

 

Section 7.5 The termination of this Agreement with or without cause shall not
interfere with, affect or prevent the collection by NLBS of any and all sums of
money due to its prior to the date such termination becomes effective.
Additionally, termination of this Agreement for any reason shall not relieve the
Pharmacy of its obligations under Sections 4, 5 or 9.6. 9.8, 9.10. 9.11, 9.13
and 9.17 hereto which shall survive the termination of this Agreement for a
period of seven (7) years.

 

SECTION 8. RECORDING AND NOTIFICATION

 

SECTION 8.1 The Pharmacy agrees that if required by federal, state or local law
it shall submit this Agreement to the proper officials or for approval and
consent to make the payments herein specified. In the event the Pharmacy
encounters delay beyond its control in obtaining the consent of such officials,
or having obtained such consent is temporarily unable to obtain dollars to make
such payments, such delay shall not terminate this Agreement, but the amounts
payable by the Pharmacy to NLBS shall be held in an escrow account for the
account of and be remitted to NLBS without set off or deduction when consent
and/or approval is obtained.

 



6 | P a g e

[nlbs_ex1025img6.jpg]





 

   



 

SECTION 9. MISCELLANEOUS.

 

SECTION 9.1 WAIVER; BINGING ON SUCCESSORS; INTERPRETATION; COUNTERPARTS. No
right under this Agreement may be waived except by an instrument in writing
executed on behalf of the Party alleged to have waived. This Agreement will be
binding upon and will inure to the benefit of the Parties and their respective
successors and assigns. This Agreement constitutes the entire understanding and
agreement of the Parties with respect to the subject matter of this Agreement,
and supersedes all prior and contemporaneous understandings and agreements,
whether written or oral, with respect to such subject matter. This Agreement may
be executed in counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument.

 

SECTION 9.2 EQUITABLE RELIEF. Each Party agrees that it would be difficult to
measure the damage resulting from any breach by the other Party of the covenants
set forth in this Agreement, that injury resulting from any such breach would be
irreparable, and that money damages alone would therefore be an inadequate
remedy for any such breach. Accordingly, the Parties agree that if it should
breach any term of this Agreement, the non-breaching Party shall be entitled, in
addition to and without limitation of all other remedies the non-breaching Party
may have, to injunctions or other appropriate orders to restrain any such
breach, without showing or proving any actual damage.

 

SECTION 9.3 TRADE SECRETS. NLBS will have all the rights provided under the
Uniform Trade Secrets Act with respect to the Information provided to the
Pharmacy pursuant to this Agreement and the Confidential Information.
Confidential Information shall mean the Confidential Information as defined in
the Confidentiality Agreement. Furthermore, nothing in this Agreement will be
construed to limit or negate the common law of torts or trade secrets where such
common law provides NLBS with broader protection than the protection provided by
this Agreement.

 

SECTION 9.4 ENTIRE AGREEMENT. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
therein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 

SECTION 9.5 NOTICES. All notices, requests, consents, claims, demands, waivers
and other communications under this Agreement (each, a “Notice”) must be in
writing and addressed to the other Party at its address set forth in the
signature page hereto or to such other address that the Parties may designate
from time to time in writing to the other Party. All Notices must be delivered
by personal delivery, nationally recognized overnight courier or certified or
registered mail in each case, return receipt requested, postage prepaid.
Notwithstanding the foregoing, solely for the purposes of Notice by facsimile or
e-mail with confirmation of transmission will satisfy the requirements of this
section. Except as otherwise provided in this Agreement, a Notice is effective
only (a) on receipt by the recipient and (b) if the Party giving the Notice has
complied with the requirements of this section

 

SECTION 9.6 INSURANCE. The Pharmacy shall maintain in full force and effect
during the term of this Agreement comprehensive general liability insurance
coverage, including contractual liability and products/completed operations
liability coverage, with a minimum of a Five Million Dollars ($5,000,000)
combined single limit for bodily injury and property damage per occurrence, with
a responsible insurance carrier and shall name NLBS as a covered party. Such
insurance shall be on an occurrence basis; that is, it shall cover any claim
made for injuries or damages arising out of an event occurring during the term
of the policy regardless of whether the claim is made after the expiration of
the term of the policy.

 



7 | P a g e

[nlbs_ex1025img6.jpg]





 

   



 

SECTION 9.7 INDEPENDENCE. At all times during the Term of this Agreement, each
Party shall act as an independent contractor. Neither Party shall act as an
agent for or of the other(s), nor shall any Party incur any liability, represent
or make commitments on behalf of the other, and the employees of one shall not
be deemed to be the employees of the other(s). Nothing in this Agreement shall
be deemed to constitute, create, give effect to or otherwise recognize a joint
venture, partnership or formal business entity of any kind, and the rights and
obligations of the Parties shall be limited to those expressly set forth herein.
None of the Parties shall have any liability or obligation to the other(s)
except as expressly provided herein.

 

SECTION 9.8 RELATIONSHIP. For a period of seven (7) years after the termination
of this Agreement, the Pharmacy agrees that it and its representatives will not
solicit, endeavor to entice away from NLBS or its parents, subsidiaries or
affiliates, or otherwise interfere with the relationship of NLBS or its parents,
subsidiaries or affiliates, with, any person who is employed by or otherwise
engaged to perform services for or with NLBS or its parents, subsidiaries or
affiliates, whether for the account of the Pharmacy or for the account of any
other person or organization. The Pharmacy further agrees that during the Term
and for a period of seven (7) thereafter, it (a) will not compete with NLBS, (b)
be an employee, consultant or advisor to (c) assist or be connected with or (d)
directly or indirectly own or have any interest in or right with respect to any
enterprise which engages, at any location, directly or indirectly, in any
business which is competitive with the business of NLBS. The Pharmacy further
agrees that during the Term and for a period of seven (7) after the expiration
or earlier termination of this Agreement, the Pharmacy and its representatives
shall not directly or indirectly, on their own on behalf of another person or
entity induce, influence, or encourage, any client, customer, supplier, or other
similar third party of NLBS to alter, terminate or breach its contractual or
other business relationship with NLBS, its parent, subsidiaries or affiliates or
solicit business from any of NLBS’s customers, vendors, or suppliers. The
Parties agree that the duration, scope and geographical area of the restrictions
contained in this Section are reasonable. Upon a determination that any term or
provision of this Section is invalid, illegal or unenforceable, the court may
modify this Section to substitute the maximum duration, scope or geographical
area legally permissible under such circumstances to the greatest extent
possible to effect the restrictions originally contemplated by the Parties
hereto. For purposes of this Agreement, “Representatives” shall mean affiliates,
directors, officers, employees, consultants, managers, members, partners,
principals, representatives, outside advisors, attorneys and accountants and
agents. The Pharmacy has carefully considered the covenants herein and
stipulated that the covenants are fair and reasonable in light of all the facts
and circumstances of the relationship between the Parties; however, in the event
a court should decline to enforce any covenants against competition, that
covenant shall be deemed to be modified to restrict competition to the maximum
extent, in both time and geography, which the court shall find enforceable. If
any provision of this Agreement is found to be invalid by any court or tribunal,
the invalidity of such provision shall not affect the validity of the remaining
provisions hereof.

 

SECTION 9.9 HEADINGS. The headings in this Agreement are for reference only and
do not affect the interpretation of this Agreement.

 

Section 9.10 ARRANGEMENTS. The Pharmacy agrees not to make, directly or
indirectly, an agreement with any other company or individual involving
technology similar to that of the Delivery System or with terms similar to those
contained herein, and particularly shall not give any information to an outsider
about NLBS, its business, operations, the Delivery System, or other of NLBS’s
processes, trade secrets, know-how developed so far or to be developed in the
future. This obligation remains in force for a period of seven years after the
expiration of this Agreement. The Pharmacy further agrees not to give any
information about the process, know-how and trade secrets of NLBS to any
unauthorized person, firm or corporation outside of NLBS’s corporate officers.
If this Agreement is terminated due to a breach by either party before the Term
herein provided, then the Pharmacy shall not in any way or manner make known,
disclose or communicate any information obtained through the terms of this
Agreement to any person, firm or corporation, nor will that party commit any act
detrimental to the interest of NLBS in the manufacture or sale of NLBS’s
products, services, trade secrets or intellectual property. The Pharmacy further
agrees that during the term of this Agreement, and for seven years after that
time, that the Pharmacy shall not directly or indirectly in any way or manner
make known, disclose or communicate any information which is the subject matter
of this Agreement to any person, firm or corporation without the written consent
of NLBS.

 



8 | P a g e

[nlbs_ex1025img6.jpg]





 

   



 

SECTION 9.11 INDEMNIFICATION. The Pharmacy shall indemnify and hold harmless
NLBS and its Representatives from and against any and all losses, damages, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) caused by or arising out of any direct breach of this Agreement or any
direct breach for it is responsible hereunder, and any and all actions, suits,
proceedings, claims, demands or judgments incident thereto. The Pharmacy agrees
that a breach of this Agreement or its failure to perform any obligation or duty
which it has agreed to perform under this Agreement may cause irreparable harm
to NLBS, which harm cannot be adequately compensated for by money damages. It is
further agreed by the Pharmacy that an order of specific performance or for
injunctive relief against it in the event of its breach or default under the
terms of this Agreement would be equitable and would not constitute a hardship
on the Pharmacy. Accordingly, in the event of a breach or default by the
Pharmacy, NLBS, without any bond or other security being required and in
addition to whatever other remedies are or might be available at law or in
equity, shall have the right either to compel specific performance by, or to
obtain injunctive relief against, the Pharmacy, with respect to any obligation
or duty herein or breach thereof.

 

SECTION 9.12 There are no warranties by NLBS which extend beyond the description
on the face hereof. NLBS disclaims any implied warranty of merchantability of
the Equipment and the Delivery System or of the fitness of the Equipment or the
Delivery System for any purpose, and the Pharmacy agrees that the Equipment and
Delivery System is delivered “as is.”

 

SECTION 9.13 REMEDIES. Nothing contained herein shall restrict NLBS’s rights to
pursue any other remedy at law or in equity with respect to such breach.

 

SECTION 9.14 SEVERABILITY. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render such term or provision unenforceable in
any other jurisdiction. Upon a determination that any term or provision of this
Agreement is invalid, illegal or unenforceable, the Parties shall negotiate in
good faith to the court may modify this Agreement to effect the original intent
of the Parties as closely as possible in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

SECTION 9.15 GOVERNING LAW, FORUM. This Agreement, including all exhibits,
schedules, attachments and appendices attached hereto and thereto, and all
matters arising out of or relating to this Agreement, are governed by, and
construed in accordance with, the Laws of the State of Florida, United States of
America, without regard to the conflict of laws provisions thereof. Each Party 
irrevocably and unconditionally agrees that it shall not commence any action,
litigation or proceeding of any kind whatsoever against the other Party in any
way arising from or relating to this Agreement, including all exhibits,
schedules, attachments and appendices attached hereto and thereto, and all
contemplated transactions, including contract, equity, tort, fraud and statutory
claims, in any forum other than in Broward County, Florida. Each Party
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees to bring any such action, litigation or proceeding only in
Broward County, Florida. Each Party agrees that a final judgment in any such
action, litigation or proceeding is conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 



9 | P a g e

[nlbs_ex1025img6.jpg]





 

   



 

SECTION 9.16 NO PUBLIC ANNOUNCMENTS. Unless expressly permitted under this
Agreement the Pharmacy shall not make any statement, whether oral or in writing,
in any press release, external advertising, marketing or promotion materials
regarding the subject matter of this Agreement, NLBS or its business unless it
has received the express written consent of NLBS.

 

SECTION 9.17 CONFIDENTIALITY. The Parties have executed a Confidentiality
Agreement (the “Confidentiality Agreement”) which is incorporated herein and
made a part hereof. In the event of a conflict in the terms of the
Confidentiality Agreement and this Agreement, the terms of this Agreement shall
prevail.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on March 10,
2019.

 



NUTRALIFE BIOSCIENCES, INC., INC.     ORLANDO PHARMACY, INC.   By:
[nlbs_ex1025img3.jpg]      (signature)   By: [nlbs_ex1025img2.jpg] (signature)  

 

 

 

 

 

Edgar Ward, Chief Executive Officer

Address for Notice:

NutraLife BioSciences, Inc., Inc.

   

Craig Sicinski, Pharmacist & Corporate Officer

Address for Notice:

Orlando Pharmacy, Inc.

 

Attn: Edgar Ward, Chief Executive Officer

6601 Lyons Rd. L-6

Coconut Creek, Fl. 33073

edgar@nutrafuels.com

   

Craig Sicinski

2909 N Orange Ave. Suite 112

Orlando Fl 32804

Facsimile: 407-895-1672

Email: svetiksman@yahoo.com

 



 

  



10 | P a g e

[nlbs_ex1025img6.jpg]



 